FILED
                             NOT FOR PUBLICATION                             OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA ESTELA ROQUE DE                            No. 09-70255
ESCOBEDO,
                                                 Agency No. A077-093-637
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Maria Estela Roque de Escobedo, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision that she is inadmissible for participating in alien

smuggling and ineligible for cancellation of removal. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo questions of law and review for substantial

evidence the agency’s factual findings. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

         Substantial evidence supports the agency’s conclusion that Escobedo

participated in alien smuggling. See Urzua-Covarrubias v. Gonzales, 487 F.3d

742, 748-49 (9th Cir. 2007). The record reflects Escobedo provided a birth

certificate and false information to the border inspector in order to assist an alien’s

attempt to enter the United States unlawfully. See 8 U.S.C. § 1182(a)(6)(E)(i) (an

alien is inadmissible if she has “knowingly encouraged, induced, assisted, abetted,

or aided any other alien to enter or to try to enter the United States in violation of

law”).

         The agency correctly determined that Escobedo is ineligible for cancellation

of removal because she was granted Lawful Permanent Resident status in 2004 and

her Notice to Appear was served in 2006. See 8 U.S.C. § 1229b(a)(1)-(2)

(requiring cancellation applicants to have resided continuously in the United States

for seven years “after having been admitted in any status”); id. at § 1229b(d)(1)

(period of continuous residence ends “when the alien is served a notice to appear”).

Escobedo’s contention that she may impute presence from her father is not

persuasive because she has not shown her father was ever admitted as a lawful


                                            2                                     09-70255
permanent resident. Cf. Cuevas-Gaspar v. Holder, 430 F.3d 1013, 1029 (9th Cir.

2005).

         PETITION FOR REVIEW DENIED.




                                       3                                  09-70255